DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed January 13, 2022 has been entered.  Claims 11-20 remain pending in the application.  The previous 35 USC 112 rejections of claims 12, 13,15, 19 and 20 are withdrawn in light of applicant’s remarks and amendment to claims 12, 13, 15, 19 and 20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electronic control unit” in claims 11 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  
In claim 18 lines 7 and 8, “torque to the” would be clearer if written as --torque from the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2015/0247498 to Afshari.
Referring to claims 11 and 12, Afshari ‘498 discloses an electric pump (the recitation of using the electric pump in an “actuator for a continuously variable transmission” has not been given patenable weight since a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)), and since it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987)) comprising: 
a gear wheel pump comprising: 
a first gear wheel (50); and a second gear wheel (70) meshing with the first gear wheel (50) (Figures 1-3A; paragraphs [0033] and [0034]); 
a first electric motor (41) for actuating the first gear wheel (50) (Figures 1-3A; paragraph [0033]); 
a second electric motor (61) for actuating the second gear wheel (70) independent of the first gear wheel (50) (Figures 1-3A; paragraph [0033]); and 
an electronic control unit (the unidentified unit providing “Precision control of the motors 41, 61” in paragraph [0036]) arranged to: 
control the first electric motor (41) to transmit a first torque to the first gear wheel (50); and control the second electric motor (61) to transmit a second torque to the second gear wheel (70) that is set against the first torque in at least one rotation angle range (paragraphs [0035]-[0037] wherein it is disclosed that torque is independently applied to both gear wheels, but that less torque is applied to one of the two gears so that contact is made between the gears to facilitate sealing there between, in a controlled manner to avoid grinding), and
wherein the electronic control unit is arranged to control the first electric motor (41) and the second electric motor (61) such that a first absolute value of the first torque is greater than a second absolute value of the second torque (paragraphs [0035]-[0037] wherein it is disclosed that torque is independently applied to both gear wheels, but that less torque is applied to one of the two gears so that contact is made between the gears to facilitate sealing there between, in a controlled manner to avoid grinding, wherein by providing less torque to one gear than the other gear, the gear driven at the higher torque applies this higher torque to the other gear, whereby a force is applied from the higher torque gear to the other gear, wherein by way of Newton’s third law of motion, the other gear must then provide an equal and opposite force that results in the disclosed sealing and this opposite rotational force is a torque that is in the same direction as and set against the higher torque of the first gear/motor and which results from the lesser torque applied by the other gear/motor and which results from the lesser torque applied by the other gear/motor).
Referring to claims 18 and 19, Afshari ‘498 discloses a control method for an electric pump (the recitation of using the control method for an electric pump with an “actuator” has not been given patenable weight since a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951); in this case, there are no further recitations of any actuator details or recitations that in any way require the pump to be part of an actuator in the body of the claim, so the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone) comprising: 
providing a gear wheel pump comprising: 
a first gear wheel (50) driven by a first electric motor (41); a second gear wheel (70) driven by a second electric motor (61) (Figures 1-3A; paragraph [0033]); and 
an electronic control unit (the unidentified unit providing “Precision control of the motors 41, 61” in paragraph [0036]) for controlling the first electric motor (41) and the second electric motor (61) (paragraph [0036]); 
applying a first torque to the first electric motor (41) with the electronic control unit; and applying a second torque to the second electric motor (61) with the electronic control unit, wherein a first torque vector of the first torque points in a same rotational direction as a second torque vector of the second torque (paragraphs [0035]-[0037] wherein it is disclosed that torque is independently applied to both gear wheels, but that less torque is applied to one of the two gears so that contact is made between the gears to facilitate sealing there between, in a controlled manner to avoid grinding, wherein by providing less torque to one gear than the other gear, the gear driven at the higher torque applies this higher torque to the other gear, whereby a force is applied from the higher torque gear to the other gear, wherein by way of Newton’s third law of motion, the other gear must then provide an equal and opposite force that results in the disclosed sealing and this opposite rotational force is a torque that is in the same direction as and set against the higher torque of the first gear/motor and which results from the lesser torque applied by the other gear/motor), and
wherein absolute values of the first torque and the second torque are constant; or the absolute values of the first torque and the second torque vary over a rotation angle range (paragraphs [0035]-[0037]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11, in the alternative, and claim 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Publication 2018/0291895 to Afshari.
Afshari ‘895 discloses an electric pump (the recitation of using the electric pump in an “actuator for a continuously variable transmission” has not been given patenable weight since a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)), and since it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987)) comprising: 
a gear wheel pump comprising: 
a first gear wheel (50, 1740); and a second gear wheel (70, 1760) meshing with the first gear wheel (50, 1740) (Figures 1-4 and 12; paragraph [0059]); 
a first electric motor (41, 1741) for actuating the first gear wheel (50, 1740) (Figures 1-4 and 12; paragraph [0060]); 
a second electric motor (61, 1761) for actuating the second gear wheel (70, 1760) independent of the first gear wheel (50, 1740) (Figures 1-4 and 12; paragraph [0060]); and 
an electronic control unit (1270, 1280) (Fig. 12; paragraph [0051]) arranged to: 
control the first electric motor (41, 1741) to transmit a first torque to the first gear wheel (50); and control the second electric motor (61, 1761) to transmit a second torque to the second gear wheel (70, 1760) that is set against the first torque in at least one rotation angle range (paragraphs [0069]-[0071] and [0105] wherein it is disclosed that torque is independently applied to both gear wheels, but that less torque is applied to one of the two gears so that contact is made between the gears to facilitate sealing there between, in a controlled manner to avoid grinding, wherein by providing less torque to one gear than the other gear, the gear driven at the higher torque applies this higher torque to the other gear, whereby a force is applied from the higher torque gear to the other gear, wherein by way of Newton’s third law of motion, the other gear must then provide an equal and opposite force that results in the disclosed sealing and this opposite rotational force is a torque that is in the same direction as and set against the higher torque of the first gear/motor and which results from the lesser torque applied by the other gear/motor), and
further comprising: a first inverter (in 1270) for converting a direct current voltage into a first alternating current voltage (the basic function of all inverters) and providing the first alternating current voltage to the first electric motor in a controlled manner via the electronic control unit; and a second inverter (in 1280) for converting the direct current voltage into a second alternating current voltage (the basic function of all inverters) and providing the second alternating current voltage to the second electric motor in a controlled manner via the electronic control unit (Fig. 12; paragraph [0108]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2015/0247498 to Afshari.
Referring to claim 13, Afshari ‘498 teaches all the limitations of claim 12, as detailed above, but is does not teach the first torque has a first absolute value and the second torque has a second absolute value lower than the first absolute value in a first rotation angle range; and the first torque has a third absolute value greater than the first absolute value and the second torque has a fourth absolute value lower than the third absolute value and higher than the second absolute value in a second rotation angle range.  However, Afshari teaches that the difference in the torques can be varied according to the operating conditions in order to achieve proper sealing between the gears.  This difference in torque is therefore a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to arrange the electronic control unit to control the first electronic motor and the second electric motor such that 
the first torque has a first absolute value and the second torque has a second absolute value lower than the first absolute value in a first rotation angle range; and the first torque has a third absolute value greater than the first absolute value and the second torque has a fourth absolute value lower than the third absolute value and higher than the second absolute value in a second rotation angle range, wherein a first delta amount of an increase in the third absolute value from the first absolute value equals a second delta amount of an increase in the fourth absolute value from the second absolute value, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art, (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Referring to claim 15, Afshari teaches all the limitations of claim 11, as detailed above, but does not teach the use of two motors on a single gear.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a second motor for one of the first or second gear wheel, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and there would be no new or unexpected results in this case).
Referring to claim 20, Afshari ‘498 teaches all the limitations of claim 19, as detailed above, including wherein absolute values of the first torque and the second torque vary over a rotation angle range (paragraph [0037], wherein it is disclosed that “the synchronization percentage can be varied” and the synchronization percentage determines the torque applied by the motors such that the torque applied by the motors must also vary if “the synchronization percentage” varies), but is does not teach wherein a first delta amount by which an absolute value of the first torque is increased equals a second delta amount by which an absolute value of the second torque is increased.  However, Afshari teaches that the difference in the torques can be varied according to the operating conditions in order to achieve proper sealing between the gears.  This difference in torque is therefore a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the absolute values of the first torque and the second torque vary over the rotation angle range and a first delta amount by which the absolute value of the first torque is increased equal a second delta amount by which the absolute value of the second torque is increased, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art, (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2015/0247498 to Afshari in view of U. S. Patent Publication 2012/0019010 to Nakamura.
Afshari ‘498 teaches all the limitations of claim 11, as detailed above, but does not teach a drive that can also generate electricity.  Nakamura teaches a pump wherein:
an electric motor is a motor-generators designed to convert mechanical energy into electrical energy in addition to converting electrical energy into mechanical energy (paragraph [0052]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump actuator taught by Afshari with the drive taught by Nakamura in order to use a drive that can operate from multiple sources of power and can store excess energy for later use.
Claim 11, in the alternative, and claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 4,895,552 to Abo in view of U. S. Patent Publication 2015/0247498 to Afshari.
Abo teaches a continuously variable transmission for a vehicle comprising a pump actuator (101) (Figures 1 and 2; col. 1 lines 30-48 and col. 4 lines 15-24), but is silent as to the details of the pump in the pump actuator. Afshari ‘498 teaches an electric gear wheel pump comprising: 
a first gear wheel (50); and a second gear wheel (70) meshing with the first gear wheel (50) (Figures 1-3A; paragraphs [0033] and [0034]); 
a first electric motor (41) for actuating the first gear wheel (50) (Figures 1-3A; paragraph [0033]); 
a second electric motor (61) for actuating the second gear wheel (70) independent of the first gear wheel (50) (Figures 1-3A; paragraph [0033]); and 
an electronic control unit (the unidentified unit providing “Precision control of the motors 41, 61” in paragraph [0036]) arranged to: 
control the first electric motor (41) to transmit a first torque to the first gear wheel (50); and control the second electric motor (61) to transmit a second torque to the second gear wheel (70) that is set against the first torque in at least one rotation angle range (paragraphs [0035]-[0037] wherein it is disclosed that torque is independently applied to both gear wheels, but that less torque is applied to one of the two gears so that contact is made between the gears to facilitate sealing there between, in a controlled manner to avoid grinding, wherein by providing less torque to one gear than the other gear, the gear driven at the higher torque applies this higher torque to the other gear, whereby a force is applied from the higher torque gear to the other gear, wherein by way of Newton’s third law of motion, the other gear must then provide an equal and opposite force that results in the disclosed sealing and this opposite rotational force is a torque that is in the same direction as and set against the higher torque of the first gear/motor and which results from the lesser torque applied by the other gear/motor).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the continuously variable transmission taught by Abo with the electric pump actuator taught by Afshari ‘498 in order to since it is the combining of prior art elements according to known methods to yield predictable result, and it has been held that a simple substitution of one known element, the electric pump actuator taught by Afshari ‘498, for another, the generically claimed pump 101 of Abo, to obtain predictable results, the operation as described in Abo, was an obvious extension of prior art teachings (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP §2141 III A and B).
Response to Arguments
Applicant's arguments filed on January 13, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection. 
Applicant argues that “Afshari ‘498 teaches away from torques that are set against one another due to possible contamination problems. (See, for example, P0003-0004.)”  However, as detailed above, by providing less torque to one gear than the other gear in Afshari ‘498, the gear driven at the higher torque applies this higher torque to the other gear, whereby a force is applied from the higher torque gear to the other gear.  By way of Newton’s third law of motion, the other gear must then provide an equal and opposite force that results in the disclosed sealing.  This opposite rotational force is a torque that is in the same direction as and set against the higher torque of the first gear/motor.  Applicant’s citation to P0003-0004 in Afshari ‘498 refer to the discussion of the prior art, which does not include the arrangement cited in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746